DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Claims 1-20 directed to the elected species in the reply filed on 04/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camp (US Patent No. 3,005,412).Regarding Claim 1:In Figures 1-2, Camp discloses a hose (60) for a reciprocating pump (10), the hose (60) comprising: a first end (63) and a second end (61) separated by a length (length between 63 and 61) along a centerline of the hose (length can be measured along a centerline of the hose as desired), wherein the first end (63) reciprocates with a reciprocating element (20, 22) of the reciprocating pump during operation of the Regarding Claim 2:In Figures 1-2, Camp discloses the hose (60), wherein the first section comprises a midpoint of the hose located a distance L/2 along the centerline from the first end and the second end of the hose (as stated in column 6, lines 7-9, the hose can be looped in various ways including a configuration wherein the first section would comprise the midpoint of the hose).Regarding Claim 3:In Figures 1-2, Camp discloses the hose (60), wherein the first bend radius is less than the second bend radius (as stated in column 6, lines 7-9, the hose can be looped in various ways including a configuration wherein the first bend radius could be less than the second bend radius).Regarding Claim 4:In Figures 1-2, Camp discloses the hose (60), wherein the at least one second section comprises a section of the hose located within 30% of the length L of the hose from the first end of the hose, a section of the hose located within 30% of the length L of the hose from the second end of the hose, or both a section of the hose located within 30% of the length L of the hose from the first end of the hose and a section of the hose located within 30% of the length L of the hose from the second end of the hose (as stated in column 6, lines 7-9, the hose can be looped in various ways including a configuration wherein the at least one second section can comprises 30% of the length from one or both the ends of the hose since this would merely be a function of how the hose is looped which is highly variable. For example, the hose may be looped at the centerpoint, at hose length L/2, such that the hose can have two ends emanating from this loop wherein each end is a respective portion of the at least one second section and each of these portions are within 30% of the length from the respective ends of the hose and each of these portions can be bent at a specific bend radius to accommodate the central loop).Regarding Claim 18:In Figures 1-2, Camp discloses a pump (10) comprising: a bore pump fluid end (32) by reciprocates in the same axial direction as the plunger 20, see column 6, lines 7-9), and wherein the second end (61) of the hose is configured for fluid coupling with a stationary fluid manifold (50) such that fluid (hydraulic fluid from fluid cavity 52 in 50) can be introduced into the hose via the Regarding Claim 19:In Figures 1-2, Camp discloses a pump (10), wherein the pump is a high-pressure pump configured in a well servicing operation and environment (see column 1, lines 36-40).Regarding Claim 20:In column 1, lines 36-40 and other sections of the specification, Camp discloses a method of servicing a wellbore, the method comprising: fluidly coupling a pump to a source of a wellbore servicing fluid and to the wellbore (as stated in column 1, lines 36-40, salt water is fed to a wellbore (underground formation) using a reciprocating pump). Details of the claimed pump are discussed above in the rejection of claim 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camp (US Patent No. 3,005,412) in view of Melo et al. (herein Melo) (US Patent No. 9,625,071)Regarding Claims 5-6, 8, 10 and 12-14:Camp substantially discloses all the claimed limitations but is silent regarding the thickness and the stiffness of the respective first and second sections of the hose. However, in Figures 1-4, Melo discloses a hose (hose assembly 10):- per claim 5: wherein the thickness of the first section (20) of the hose is less than the thickness of the at least one second section (20+40, henceforth referred to as 40) of the hose (thickness of the section comprising sleeve 40 is greater than the thickness of the second section comprising just the tube 20); - per claim 6: wherein a stiffness of the at least one second section (40) of the hose is greater than a stiffness of the first section of the hose (20), wherein the stiffness is determined as the amount of force required to bend the flexible hose around a desired radius (as stated in column 4 line 61 to column 5, line 1, the thickness of the sleeve can be adjusted to achieve a desired stiffness wherein it is known that this stiffness would be greater than the stiffness of the first section 20 that does not comprise this sleeve);-per claim 8: wherein the at least one second section (40) includes a section of the hose comprising a material that is different from a material of the first section (20) of the hose and/or comprises a greater amount of the material of the first section of the hose than an amount of the material of the first section of the hose in the first section of the hose(as stated in column 5, lines 36-49, the sleeve 40 forming the at least one second section can be formed from a variety of different thermoplastic elastomers. In column 5, lines 21-35, Melo states that the first section 20 can be formed from various polymers such as synthetic rubber or natural rubber. Hence, it can be see that the at least one second section can be made from a different material than the first section and said at Regarding Claims 7, 9 and 11:In Figures 1-2, Camp discloses the hose (60), wherein the first section comprises a midpoint of the hose located a distance L/2 along the centerline from the first end and the second end of the hose (as stated in column 6, lines 7-9, the hose can be looped in various ways including a configuration wherein the first section would comprise the midpoint of the hose), and wherein the at least one second section comprises a section of the hose located within 30% of the length L of the hose from the first end of the hose, a section of the hose located within 30% of the length L of the hose from the second end of the hose, or both a section of the hose located within 30% of the length L of the hose from the first end of the hose and a section of the hose located within 30% of the length L of the hose from the second end of the hose (as stated in column 6, lines 7-9, the hose can be looped in various ways including a configuration wherein the at least one second section can comprises 30% of the length from one or both the ends of the hose since this would merely be a function of how the hose is looped which is highly variable. For example, the hose may be looped at the centerpoint, at hose length L/2, such that the hose can have two ends emanating from this loop wherein each end is a respective portion of the at least one second section and each of these portions are .
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camp (US Patent No. 3,005,412) in view of Tally (US Patent No. 3,992,505)
Camp substantially discloses all the claimed limitations but is silent regarding the hose being preformed to accommodate various configurations (per claims 15 and 16).However, in Figures 1-2, Tally discloses a hose assembly that is preformed (see column 2, lines 7-10 and 59-60). Hence, based on Tally’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have formed Camp’s hose such that it is preformed (as taught by Tally), since doing so would be obvious to try and would yield predictable results. -per claim 15: After said Camp’s hose was preformed, at rest, the hose assumes a configuration in which the hose comprises the variable bend radius wherein the bend radius of the first section of the hose is different from the bend radius of the at least one second section of the hose (as depicted in Figure 2 which would be viewed as at rest, a first section of the hose immediately connected to the first end 63 appears to have a smaller bend radius than the second curved section immediately after this first section, indicating that this hose can have variable bend radii for different sections. Furthermore, as stated in column 6, lines 7-9, the hose can be looped in various different ways in order to minimize flexing of the hose during reciprocation of the plunger 20).-per claim 16: wherein the configuration comprises a mid-stroke configuration the hose takes during operation of the reciprocating pump when a reciprocating element of the reciprocating pump is at a midpoint of a stroke of a pump power end of the reciprocating pump, such that the hose is in a substantially unstressed position each time the pump is at the midpoint of a stroke, wherein the midpoint of the stroke is halfway between a fully extended position and a fully retracted position of the reciprocating element (as stated in column 6, lines 7-9 the hose can be looped in various different ways in order to minimize flexing of the hose during reciprocation of the plunger 20. This would include ensuring that the hose is in a substantially unstressed position each time the pump is at the midpoint of a stroke). 
Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 specifically relates the bend radius of the first section to a stroke length of the reciprocating pump. None of the cited prior art has any discussion regarding adjusting the bend radius based on a stroke length. For example, modifying Camp’s hose to include the claimed bend radius based on the stroke length would require substantial hindsight reconstruction which would be impermissible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for relevant reciprocating pumps and hose structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746